Citation Nr: 1446994	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  12-09 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for anxiety neurosis in a schizoid personality.

3. Entitlement to service connection for a psychiatric disorder other than PTSD.

4. Entitlement to service connection for hypertension.

5. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disability.

6.  Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to March 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.  VA treatment records dated from 2011 to 2013 are part of Virtual VA and VBMS.  The other documents in the electronic files are either duplicative of the evidence of record or are not pertinent to the present appeal.  

A report of contact in August 2010 shows that the Veteran clarified that he was filing a claim of service connection for depression.  The Court of Appeals for Veteran Claims (Court) has held (in the context of a claim for service connection for a psychiatric disorder) that a claim for service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of Clemons, the issue has been broadened and recharacterized as a claim of service connection for a psychiatric disorder.  

In June 2011 the Veteran raised a claim of service connection for a heart disorder and the Board hereby refers this matter to the RO for appropriate action.   

In September 2012, the Veteran's attorney waived initial RO review of a decision rendered in September 2010 by the Social Security Administration (SSA) regarding the Veteran's disability and disability insurance benefits.  

The issues of entitlement to service connection for hypertension, a psychiatric disorder other than PTSD and a skin disability are addressed in the remand in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran engaged in combat with the enemy. 

2. PTSD is attributable to service.

3. In an unappealed July 1974 rating decision, the RO denied service connection for an anxiety neurosis in a schizoid personality.  

4. There was no evidence or information received within one year of the July 1974 rating decision that was new and material as to the claim of service connection for a psychiatric disorder.  

5. In an unappealed September 1994 rating decision, the RO continued to deny service connection for a psychiatric disorder.

6. There was no evidence or information received within one year of the September 1994 rating decision that was new and material as to the claim of service connection for anxiety neurosis in a schizoid personality.

7. The additional evidence presented since the September 1994 rating decision relates to a previously unestablished fact necessary to substantiate the claim of service connection for a psychiatric disorder.  

8. In an unappealed September 1994 rating decision, the RO denied service connection for a skin condition.

9. There was no evidence or information received within one year of the September 1994 rating decision that was new and material as to the claim of service connection for a skin condition.

10. The additional evidence presented since the September 1994 rating decision relates to a previously unestablished fact necessary to substantiate the claim of service connection for a skin disability.  


CONCLUSIONS OF LAW

1. PTSD was incurred in service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2013).

2. New and material evidence has been submitted since the previous denial of service connection for a psychiatric disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3. New and material evidence has been submitted since the previous denial of service connection for a skin disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.

In light of the favorable disposition, that is, granting the claim of service connection for PTSD and the reopening of the claim of service connection for a nervous disorder to include anxiety neurosis in a schizoid personality and the claim of service connection for a skin disability, the only matters resolved in this decision, further discussion here of compliance with the VCAA is not necessary.

Service Connection for PTSD

Veterans are entitled to compensation from the VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order for a claim for service connection for PTSD to be successful there must be: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between the current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  If the claimed stressor is related to combat, service department evidence that the veteran engaged in combat or that the veteran was awarded the Purple Heart Medal, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor. 

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans). 

Initially, the Board notes that the Veteran has asserted that his PTSD is the result of combat.  The Veteran's DD 214 shows that he received a Combat Infantryman Badge and served in Vietnam from March 1970 to October 1970.  
As such, the provisions of 38 U.S.C.A. § 1154 (West 2002) and the provisions of 38 C.F.R. § 3.304(f) relating to combat are for application.

The remaining question is whether the Veteran has a PTSD diagnosis that is related to his combat service.  After a careful review of the evidence of record the Board finds that the weight of the evidence supports a finding that the Veteran has a diagnosis of PTSD that is related to his in-service combat stressor.  In an opinion dated in May 2010, the Veteran's private doctor opined that the Veteran had a diagnosis of PTSD in conformance with the DSM-IV criteria and that it is more probable than not that his PTSD is related to his combat service in Vietnam.  The doctor explained that during combat service the Veteran's life was at the risk of death, he witnessed the death of fellow soldiers and remembers every incident that altered him.  The May 2010 examiner's opinion is consistent with VA treatment records, to include entries dated in April 2010, August 2010, September 2010, and October 2012, which show an axis I diagnosis of PTSD and axis IV diagnosis of combat experience.  Further, a VA psychiatric consult in March 2010 shows that the Veteran reported that ever since he returned from Vietnam he has been struggling with distressing memories of war, nightmares of deformed people, hallucinations, flashbacks, avoidance, hypervigilance, irritability, and guilt.  

The Board recognizes that there is an unfavorable VA opinion of record.  On VA examination in November 2010, the examiner opined that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD and that there was no other diagnosis of a mental disorder shown.  However, the examiner failed to provide a rationale for the stated opinion.  A medical opinion has no probative value in the absence of any reasoning supporting the conclusion reached in the written report.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (most of the probative value of a medical opinion comes from its reasoning).  Thus the November 2010 VA examination is of no probative value.  

In sum, the Board finds that the weight of the evidence supports the conclusion that the Veteran has a PTSD diagnosis per the DSM IV criteria that is related to his combat stressor.  As such all reasonable doubt must be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Application to Reopen 


In a decision in July 1974, the RO denied entitlement to service connection for anxiety disorder in a schizoid personality.  At the time of the RO decision in July 1974, the Veteran was diagnosed with anxiety neurosis in a schizoid personality.  In September 1994 the RO denied service connection for a nervous condition and a skin condition.  At the time of the September 1994 rating decision there were no post service diagnoses of a skin disorder nor additional psychiatric diagnoses of record.  The prior decisions are final.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108 ; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156. 

Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board. Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."

The evidence that is considered in determining whether new and material evidence has been submitted is that received by VA since the last final disallowance of the appellant's claim on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).

In a rating decision in July 1974, the RO denied service connection for a psychiatric disorder based on the determination that service treatment records did not show treatment for the disorder.  In September 1994 the RO denied the Veteran's claims of service connection for a nervous condition and skin condition based on the determination that the scientific and medical evidence does not support the conclusion that either condition is associated with herbicide exposure and there was no other basis for service connection.  After the Veteran was notified of the adverse determination, he did not appeal the denial of the claim and the rating decision became final based on the evidence of record at the time.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

At the time of the last final denial of the psychiatric disorder, the evidence consisted of service treatments records, a VA medical certificate and history dated in February 1974 showing a rather illegible diagnosis of undifferentiated psychosis along with a referral for further psychiatric evaluation and a VA psychiatric examination in April 1974 whereby the examiner provided a diagnosis of anxiety neurosis in a schizoid personality.  

At the time of last final denial of a skin condition, the evidence consisted of service treatment records.  On the pre-induction examination in March 1969, the examiner indicated that the Veteran had tinea versicolor on his chest and arms.  On the separation examination in January 1973 a blue nevus was noted on the Veteran's right cheek and it was recommended that he see a dermatologist.  

As for the psychiatric disorder, the evidence received since the September 1994 rating includes VA treatment records showing a diagnosis of generalized anxiety disorder in October 2010, a diagnosis of major depressive disorder in June 2013, as well as a May 2010 opinion from the Veteran's private doctor whereby she opined that the Veteran's PTSD and depression is more probable than not related to his combat service in Vietnam.  The May 2010 opinion does not specify whether depression is a symptom of PTSD or a separate diagnosis, however the Board finds that the evidence received since the September 1994 rating decision to be new and material as the totality of the evidence suggests that the Veteran may have psychiatric diagnoses, other than PTSD that are related to his combat service.  38 C.F.R. § 3.156(a); see Shade.

As for the skin condition, the evidence received since the September 1994 rating decision includes VA treatment which show multiple diagnoses of a skin disorder.  VA records, to include records dated in September 2010 show a diagnosis of dermatitis and psoriasis, mycosis and dermatitis in August 2010, rosacea and perioral dermatitis in November 2010, tinea corporis in October 2011, tinea versicolor in May 2013, and seborrheic dermatitis in June 2013.  A private medical record in April 2010 shows a diagnosis of psoriatic arthritis.  The Board finds this evidence to be new and material.  At the time of the prior decision there was no post service accepted evidence of a skin disorder.  The added evidence cures one prior evidentiary defect.  38 C.F.R. § 3.156(a); see Shade.

Accordingly, the Board finds that new and material evidence has been presented to reopen the claims of service connection for a psychiatric disorder and a skin disorder.  



ORDER

Service connection for PTSD is granted.  

The application to reopen a claim for service connection for a psychiatric disorder is granted.  

The application to reopen a claim for service connection for a skin disorder is granted.  


REMAND

There are outstanding records that need to be associated with the claims folder.  First, SSA in a decision in September 2010 determined that the Veteran was entitled to disability benefits, noting that his severe impairments include major depression, generalized anxiety, PTSD, and psoriasis and that he has been treated for elevated blood pressure.  Thus an attempt needs to be made to associate the underlying SSA records with the file as they may be relevant to the issues on appeal.  Second, in August 2010 the Veteran indicated that he received VA treatment for skin problems in the late 1980s and VA treatment for mental health problems in the early 1990s.  

Further, the Veteran should be afforded VA examinations to determine the nature and etiology of his hypertension, psychiatric disorder other than PTSD, and skin disability as the evidence indicates the disabilities may be associated with his active service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

As for hypertension, on the separation examination in January 1973, the Veteran's blood pressure shows an elevated reading of 132/80.  On VA psychiatric examination in April 1974 the Veteran's blood pressure was 130/100.  A private medical record in April 2010 shows a diagnosis of hypertension.  VA treatment records, to include an entry dated in October 2010 shows a diagnosis of hypertension.

As for a psychiatric disorder, other than PTSD, the Veteran's variously diagnosed psychiatric disorder may be related to his combat service as indicated by the May 2010 private examiner as discussed in the analysis to reopen his claim for a nervous condition.  

As for a skin disability, the Veteran during service was treated for various skin problems and during the current appeal has multiple diagnoses of a skin disability.  

Accordingly, the case is REMANDED for the following action:

1. Obtain a copy of all the medical records from SSA that were used in considering the Veteran's claim for disability benefits.  

2. Contact the Veteran and ask him to clarify the VA facilities where he received treatment for skin problems in the late 1980s and for mental health problems in the early 1990s.  Afterwards obtain the records

3.  Schedule the Veteran for a VA psychiatric examination by an appropriate examiner to determine the etiology of any current psychiatric disorder, other than PTSD. 

After reviewing the record and examining the Veteran the examiner must:

a.) Reconcile the varying psychiatric diagnoses in the claims folder.  The examiner must consider that the VA treatment records from 2010 to 2013 show diagnoses of generalized anxiety disorder and major depressive disorder.  

b.) Offer an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any psychiatric disorder is related to the Veteran's combat service in Vietnam or the service-connected PTSD.  An opinion should be rendered for each psychiatric disorder with which the Veteran is diagnosed. 

5. Schedule the Veteran for a VA skin examination by an appropriate examiner to determine the etiology of any current skin disability.

After reviewing the record and examining the Veteran the examiner must:

a.) Reconcile the varying skin diagnoses in the claims folder.  The examiner must consider that VA records to include records dated in September 2010 show a diagnosis of dermatitis and psoriasis, mycosis and dermatitis in August 2010, rosacea and perioral dermatitis in November 2010, tinea corporis in October 2011, tinea versicolor in May 2013, and seborrheic dermatitis in June 2013.  The examiner should note that a private medical record in April 2010 shows a diagnosis of psoriatic arthritis.  

b.) Offer an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any skin disability is related to the Veteran's service.  An opinion should be rendered for each skin disability with which the Veteran is diagnosed.  The examiner is asked to consider that service treatment records show that on the pre-induction examination in March 1969, the examiner indicated that the Veteran had tinea versicolor on his chest and arms.  On the separation examination in January 1973 a blue nevus was noted on the Veteran's right cheek and it was recommended that he see a dermatologist.  

The examiner is asked to provide a rationale for the opinions rendered.  

6. Schedule the Veteran for a VA examination by an appropriate examiner to determine the etiology his hypertension.  After reviewing the record and examining the Veteran the examiner must opine as to the following: 

Whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's hypertension is related to the Veteran's service to include Agent Orange exposure.  In rendering the opinion the examiner is asked to consider that on the pre-induction examination in March 1969, the Veteran's blood pressures was 120/84.  On the separation examination in January 1973, the Veteran's blood pressure was 132/80.  On VA psychiatric examination in April 1974, the Veteran's blood pressure was 130/100.  

The examiner is asked to provide a rationale for the opinion rendered.  If the examiner is not able to provide an opinion, he or she should explain why.

7. After the development requested has been completed and if any of the claims are not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


